DETAILED ACTION
This is a non-final, first office action on the merits. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are provisionally elected without traverse. Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Election/Restrictions
Applicant’s election without traverse of claims 1-7 (Group I) in the reply filed on 05/07/2021 is acknowledged. 
Claims 8-20 are drawn to a nonelected invention (Group II and Group II).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-7 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. 
Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the 
Independent claim 1, the claim, when “taken as a whole,” are directed to the abstract idea of providing meeting insights, the method comprising: receiving an invitation for a meeting, wherein there are a plurality of invitees included in the invitation; identifying a plurality of documents associated with the meeting; surfacing, an calendar of one of the meeting invitees, an indication comprising a selectable element that there are one or more documents associated with the meeting; receiving a selection of the selectable element; surfacing, in the calendar, selectable elements corresponding to each of the associated documents; receiving a selection of one of the selectable document elements; and opening an document corresponding to the selected document element.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claim 1 is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The above limitation fall within certain methods of organizing human activity-managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, 
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, an electronic and a user interface, recited in claim 1.” Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to “apply” the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. Further, these limitations that are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment. – see MPEP 2106.05(h)
Moreover, surfacing, on a user interface (e.g., displaying) data are examples of insignificant extra-solution activity.
Furthermore, dependent claims 3 and 6 recite the limitations of “application of a machine learning and 
Similarly, dependent claim 7 recites the limitation of one or more of: a cloud-based application database, a cloud-based document storage database, and a local file directory amount to a generic computer component.
Moreover, claim 1 is generally linking the use of the abstract idea to a particular technical environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems. Similarly, Claim 1 implying receiving a selection of one of the selectable document elements; and opening an electronic document corresponding to the selected document element is executed in a computer environment merely indicates a field of use in which to “apply” the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of Claim 1 is not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-7 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the 
Claim 1 does not include any limitations amounting to significantly more than the abstract idea, alone. Claim 1 includes various elements that are not directed to the abstract idea.  These elements include an electronic and a user interface, and an application of a machine-learning model. 
Examiner asserts that an electronic and a user interface, and an application of a machine-learning model do not amount to significantly more than the abstract idea because it is a generic computing element performing generic computing functions. These computer components are recited at a high level of generality and add no more to the claimed invention than the components that perform basic computing functions routinely provided by a general-purpose computer.
Hence, none of the hardware recited by the claims "offers a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment." Alice, 573 U.S. at 226 (quoting Bilski, 561 U.S. at 610-11).  Accordingly, because the asserted claims steps do nothing more than apply a well-known one or more data structures are directed to patent-ineligible subject matter and fail under Section 101.
Moreover, surfacing, on a user interface (e.g., displaying) data are examples of insignificant extra-solution activity.1
Generic computer features, such as a user interface, a memory and/or a processor, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
None of the steps/functions of independent/dependent claims whether taken alone or in an ordered combination amount to significantly more than the abstract idea. For example, no inventive concept can be found in any unconventional or non-generic combination of known pieces similar to Bascom. For these reasons, none of the additional elements of independent claim 1 amounts to significantly more than the abstract idea. Accordingly, independent claim 1 is ineligible.
In addition, Fig. 13 and paras [0088] & [0088] of the Applicant’s specifications processor (i.e., commercially available processors) and a networked computer system well known in the art.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.
Claims 2-7 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claim 1.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art references teach the limitations of “….receiving an electronic invitation for a meeting; identifying a plurality of electronic documents associated with the meeting; surfacing, on a user interface of an electronic calendar of one of the meeting invitees, an indication comprising a selectable user interface element that there are one or more electronic documents associated with the meeting; receiving a selection of the selectable user interface element; surfacing, in the user interface of the electronic calendar; receiving a selection of one of the selectable document elements; and opening an electronic document corresponding to the selected document element.….” These show generic/conventional tools for surfacing, on a user interface of an electronic calendar of one of the meeting invitees, an indication comprising a selectable user interface element that there are one or more electronic documents associated with the meeting; receiving a selection of the selectable user  opening an electronic document corresponding to the selected document element are well-understood, routine, conventional activity.2 Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-7 rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Lim et al. (U.S. Pub. No. 2014/0337751), hereinafter Lim.
Regarding claim 1, Lim discloses a method for providing meeting insights, the method comprising:
receiving an electronic invitation for a meeting, wherein there are a plurality of invitees included in the electronic invitation (see Lim, para [0039], wherein the mobile phone can then receive an indication of the calendar related activity (e.g., date and time for a lunch meeting, location of the lunch meeting, etc.) from the server environment; para [0069], wherein the results of the processing can comprise calendar details detected within the user-accessed content (e.g., calendar item descriptions, locations, dates and/or times, participants, calendar item types (e.g., appointments, meetings, events), etc.).;
identifying a plurality of electronic documents associated with the meeting (see Lim, para [0008], wherein detect calendar-related activity within user-accessed content comprising text user accessed content, digital ink user-accessed content, picture user-accessed content, third-party application user-accessed content, and web page user-accessed content; para [0048], wherein the user can enter a description for the calendar item, enter a type for the calendar item (e.g., an appointment type, a meeting type, an event type, or another type), invite others ( e.g., for a meeting calendar item), attach items ( e.g., associate pictures or documents with the calendar item), select a specific calendar to save to, etc.); 

receiving a selection of the selectable user interface element (see Lim, para [0064], wherein the user can use a different method to indicate that the user wants to create a calendar item (e.g., selecting a different user interface element, such as a button or icon, speaking a voice command, etc.));
surfacing, in the user interface of the electronic calendar, selectable elements corresponding to each of the associated electronic documents (see Lim, para [0022], wherein While using the text message application, calendar-related activity can be detected within the text message content, calendar information can be displayed (e.g., a pop-up user interface area displaying free-busy information for a business meeting on a particular day that is being proposed in the text message content), the user can indicate that the user wants to create a calendar item for the meeting ( e.g., by selecting a link or icon displayed in the user interface area), the user can enter or modify calendar details (e.g., meeting description, participants to invite, etc.), and the user can save the calendar item to the user's calendar. All this can be performed by the user without having to launch a separate application or applications (e.g., without having to launch a calendar application);

opening an electronic document corresponding to the selected document element (see Lim, para [0048], wherein the displayed calendar details can also be entered and/or edited (i.e. opening) by the user. For example, the user can enter a description for the calendar item, enter a type for the calendar item (e.g., an appointment type, a meeting type, an event type, or another type), invite others (e.g., for a meeting calendar item), attach items (e.g., associate pictures or documents with the calendar item), select a specific calendar to save to, etc.).
Regarding claim 4, Lim discloses the method of claim 1, wherein identifying the plurality of electronic documents associated with the meeting comprises identifying a connection between two or more signals associated with the electronic invitation (see Lim, para [0028], wherein calendar-related activity can also be detected in other types of communications, such as audio communications (e.g., a voice call or voice messages) and video communications (e.g., a video call).
Regarding claim 5, Lim discloses the method of claim 4, wherein the two or more signals are selected from a group comprising: invitees included in the electronic invitation, attachments included in the electronic invitation, and a subject line of the electronic invitation (see Lim, para [0048], wherein the user can enter a description for 
Regarding claim 6, Lim discloses the method of claim 4, wherein identifying the plurality of electronic documents associated with the meeting further comprises applying one or more natural language processing models to the plurality of electronic documents and the electronic invitation (see Lim, paras [0040] & [0054], wherein the computing device uses a pattern recognition technique and the server environment uses a machine learning technique (e.g., comprising natural language processing). Using such a combined approach can be efficient and provide more accurate results. From the user-accessed content (the text content of the SMS exchange in this example), calendar-related activity is detected. For example, the calendar-related activity can be detected based on a variety of techniques, such as pattern recognition (e.g., based on the words "lunch" and a day "Friday" in the text content). Other techniques can be applied as well, such as natural language processing).
Regarding claim 7, Lim discloses the method of claim 4, wherein the plurality of electronic documents is identified from one or more of: a cloud-based application database, a cloud-based document storage database, and a local file directory (see Lim, para [0066], wherein Fig. 5 is a diagram of an example environment 500 supporting automatic creation of calendar items by mobile computing devices. The example environment 500 includes a server environment 510 (e.g., comprising .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-3 rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (U.S. Pub. No. 2014/0337751) in view of Radhakrishnan et al. (U.S. Pub. No. 2019/0266573).
Regarding claim 2, Lim discloses the method of claim 1, wherein one of the plurality of electronic documents, as set forth above with claim 1.
Lim et al. fails to explicitly disclose a meeting agenda for the meeting.
Radhakrishnan discloses a meeting agenda for the meeting (see Radhakrishnan, para [0129], wherein the event document management system determines a pattern of content and/or formatting that is used either with respect to an individual user, a digital calendar event (e.g., a recurring event) or a type of digital document (e.g., agenda) and stores the pattern of content and/or formatting as a snippet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lim, regarding the automatic creation of calendar items, to have included a meeting agenda for the meeting because it would have improved the efficiency and effectively tell what is going on a particular day. Lim discloses an event can be an activity for a particular occasion. Examples of events include trade shows, sporting events, concerts, birthdays, vacations, etc. Using the digital associations between documents and digital calendar events based on content connections of Radhakrishnan would improve accessibility of the included documents.
Regarding claim 3, Lim discloses the method of claim 2.

Radhakrishnan discloses the meeting agenda is identified from a body of the electronic invitation via application of a machine learning model that has been trained to identify meeting agendas (see Radhakrishnan, para [0126], wherein if a participant of an event generated a new digital document associated with an event and began to insert content indicating that the digital document would be used as an agenda, the event document management system can suggest a snippet containing content or formatting specific to agendas; and para [0028], wherein identifies a digital calendar event having a plurality of participants and analyzes document characteristics of a plurality of digital documents to determine whether there is a content connection between a document of the plurality of digital documents and the digital calendar event. In particular, the event document management system compares one or more document characteristics (e.g., document content) to one or more calendar event characteristics (e.g., calendar content) utilizing a trained machine-learning model to determine the content connection. Based on the determined content connection, the event document management system then associates the document with the digital calendar event so that the document becomes accessible to the participants of the calendar event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lim, regarding the automatic creation of calendar items, to have included identified from a body of the 
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. (US Pub No. 20180032997 ; US Pub No. 20170118271; US Pub No. 20160373387; US Pat No. 8849907 ; US Pub No. 20080263550; US Pub No. 20040168133; US Pub No. 2017/0308866; US Pub No. 2016/0328681; US Pub. 2010/0235446; US Pub No. 2018/0046957; US Pub No. 2018/0165621; US Pub No. 2011/0072367; US Pub. 2012/0150577; US Pub No. 2018/0107987; US Pub No. 2004/0003042; US Pub. 2013/0191719; US Pub. 2016/0283912; US Pub No. 2020/0410456; US Pub. 2013/0096813; US Pub No. 2016/0125346; US Pub No. 2017/0017928; US Pub No. 2017/0004181; US Pub No. 2013/0246912; US Pub No. 2015/0046367; US Pub No. 2018/0107988; US Pub No. 2017/0178080; US Pub. 2019/0028520; US Pub. 2016/0350721; US Pub No. 2017/0372267; US Pub No. 2015/0248410; US Pub No. 2009/0300514; and Joe Tullio, Jeremy Goecks, Elizabeth D. Mynatt, David H. Nguyen (Augmenting Shared Personal Calendars, UIST’02, October 27-30, 2002, Paris, France).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623
6/16/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the system may be implemented by a processor, this is well-understood, routine, and conventional as disclosed in the specification (Fig. 13 and paras [0088] & [0088]). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data, displaying" "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d)) 
        2 Lim et al. (U.S. Pub. No. 2014/0337751) discloses the mobile phone can then receive an indication of the calendar related activity (e.g., date and time for a lunch meeting, location of the lunch meeting, etc.) from the server environment. The results of the processing can comprise calendar details detected within the user-accessed content (e.g., calendar item descriptions, locations, dates and/or times, participants. The user can enter a description for the calendar item, enter a type for the calendar item (e.g., an appointment type, a meeting type, an event type, or another type), invite others (e.g., for a meeting calendar item), attach items (e.g., associate pictures or documents with the calendar item), select a specific calendar to save to, etc.)  (See paras [0039], [0048], & [0069]).
        
        Radhakrishnan et al. (U.S. Pub. No. 2019/0266573) discloses the event document management system determines a pattern of content and/or formatting that is used either with respect to an individual user, a digital calendar event (e.g., a recurring event) or a type of digital document (e.g., agenda) (see para [0129]).